ORDER
Petitioner filed a petition for a writ of certiorari to the Court of Appeals in this Court. Prior to the Court acting on the petition, the parties submitted a consent order of settlement and a settlement agreement to the Court for its approval. The consent order of settlement and settlement agreement are hereby approved and the opinion of the Court of Appeals in Harrington v. Blackston, — S.C. —, 459 S.E. (2d) 309 (Ct. App. 1995) is vacated.
IT IS SO ORDERED. _
/s/ Ernest A. Finney. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
Is/ John H. Waller. Jr.. J.
Burnett, Justice:
While I agree that the consent order of settlement and settlement agreement should be approved, I disagree with the majority’s decision to vacate the Court of Appeals’ opinion.